COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Renovation Genius, LLC v. Beverly Brooks

Appellate case number:    01-21-00063-CV

Trial court case number: 1129720

Trial court:              County Civil Court at Law No 4 of Harris County

        Appellee’s motion to reinstate the above-referenced appeal is GRANTED. It is ordered
that the above-referenced appeal is REINSTATED on the Court’s active docket.
        A question of jurisdiction remains, as set out in the Court’s prior order issued on October
13, 2022. More specifically, appellee has moved to dismiss the above-referenced appeal on the
ground that appellant’s February 1, 2021 notice of appeal was not timely filed. See TEX. R. APP.
P. 26.1(a)(1) (notice of appeal must be filed within 90 days after judgment is signed if any party
timely files motion for new trial). A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the 15-day extension period provided by rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt
v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997). Appellant’s notice of appeal was filed within this
15-day period, but appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Hous., 976
S.W.2d 676, 677 (Tex. 1998) (holding appellant should be able to prosecute appeal despite notice
of appeal filed within Verburgt period if appellant can reasonably explain need for extension).
       Accordingly, the Court requests that appellant respond to appellee’s motion to
dismiss within 10 days of the date of this order. Appellant is notified that unless you respond
in writing, by the deadline specified, providing a reasonable explanation for untimely filing
the notice of appeal, the appeal may be dismissed. See TEX. R. APP. P. 42.3(a), (c). You must
respond in writing even if you have previously claimed your notice of appeal was timely filed.

Judge’s signature: /s Sarah Beth Landau
                   Acting individually

Date: December 1, 2022